PER CURIAM
This is an appeal from a dissolution of marriage. Mother seeks reversal of the award of custody of the parties’ two minor children to father. Although we are unable to accept certain aspects of the trial court’s legal analysis in its memorandum opinion, we are satisfied — on the basis of our de novo review of the record — that the custody award is in the best interests of the children and was correct in the light of the facts and the statutory standards.
Affirmed. Costs to neither party.